On the trial, at the Circuit, the marriage of the plaintiff below with George G. Kingman, and the death of the latter, were admitted; and when the plaintiff rested her cause, she had primafacie established a seizin in fee of her husband, in his lifetime, in the lands from which dower was demanded. For this purpose, it was sufficient to shew his actual possession of the premises, claiming as owner. This is presumptive evidence of seizin, and sufficient until the contrary appears. (2 Philipsevidence 282; 2 John R. 123, 5 Cowen 301.) But she went further, shewing a quit claim or release of the premises from her husband to S.J. Holley, and from Holley and others by successive releases to the landlord of the defendant. To rebut the presumption of seizin, arising from this evidence, the defendant offered to shew affirmatively that Kingman never had any title to the premises, or that, at most, he had but a leasehold estate, of which his wife was not dowable. The Circuit Judge rejected this evidence, and decided that as Kingman, when in possession, had by his deed to Holley, assumed to convey a fee, and as the defendant held under that deed he was bound by it, and was estopped from setting up that Kingman had not an estate of which his wife was dowable, and that upon the evidence given, the plaintiff was entitled to a verdict.
I am of opinion that it will be difficult to rest this decision upon sound principle, or to reconcile it with the doctrine of estoppels, as generally understood and expounded by the Courts; although I am aware that there are several cases in our own Courts, that hold that a grantee of the husband, is estopped from denying his seizin in an action of dower *Page 246 
brought by the widow. (6 John. R. 393; 7 J.R. 279; 12 Wend.R. 47; 17 Wend. 164; See 2 Hill 207; 3 Hill 518.) Perhaps, the case of Bowne vs. Potter, (17 Wend. 164) is the only one that may be said to entirely assimilate with the present. The error originated in a dictum of a Judge of the Supreme Court, in an early case, and has been followed until the present time; recently, not because the misapplication of the law of estoppels was not distinctly seen by the learned Judges who sat in the Supreme Court, but for the reason that the rule had been conclusively settled for them by repeated adjudications of the predecessors. Here, however, the question is not resadjudicata, and we shall be at liberty to reject the rule, if it shall be found, on examination, irreconcilable with the doctrine of estoppels in pais, and unsupported by principle or binding authority.
If the grantee in fee is estopped from denying the seizin of his grantor, a uniform and invariable application should be given to the rules. Indeed, the reason is not so strong for applying it in dower cases (in which only it has been fully applied) as in cases arising immediately between grantor and grantee, or those claiming under conveyances from the grantor. If the grantee, therefore, is invariably estopped, the grantor, also, is concluded; for it is a principle of the law of stoppels that they must be mutual. But, I am not aware that it has been latterly doubted, that a grantor who conveys, or releases, without interest in the lands conveyed or released, may not show that he had no title to pass by his conveyance; unless, in the conveyance itself, by way of recital or otherwise, he represents himself to be the owner of the premises, or having some particular interest therein, which it would be fraudulent to permit him to gainsay or deny. The recital, in a conveyance with certainty of a particular fact forming an inducement for the contract, will bind the grantor, but otherwise there is no estoppel. General words will not have this effect. When a grantor conveys, without title, but with covenant of warranty, he will be concluded, and an after acquired estate will pass to the grantee, *Page 247 
not because the party conveying had a title at the execution of his deed, or that the law will presume such an absurdity, but by way of avoiding circuity of action. An equitable estoppel will be interposed. The grantor has solemnly covenanted that he had title at the date of his conveyance, and has agreed to warrant and defend it; the law will not permit the grantee to be evicted, and put to his action against the grantor on the covenant; or in other words, it will, in an action by the latter to recover the possession of the premises, estop him "from impeaching a title to the soundness of which he must answer on his warranty." But the grantor is not concluded unless an action may be brought against him. A quit claim deed only purports to release and quit claim whatever interest the grantor may then have in the premises. If he have none in esse at its delivery, nothing passes; and not having covenanted to be answerable for the soundness of the title conveyed, should the grantor afterwards acquire a valid estate in the premises, he could not be chargeable with bad faith in attempting to enforce it. In such a case he could not be met by any direct admission on his part, inconsistent with the title or claim he purposed to set up, and upon which the other party could have an action, and which would create an injury to such party by allowing it to be disproved. Kingman, the grantor in the present case, therefore, would not have been estopped by his quit claim deed to Holley from shewing either that no title passed by it, or that the estate conveyed was less than a fee. (1 Cowen 616; 4Wend. 622; 13 Wend. 178; 3 Hill 219.) The Circuit Judge grounded his decision upon the fact "that Kingman, when in possession, had by his deed to Holley, assumed to convey afee." This, it seems to me, was an unwarrantable construction of the deed. It was an ordinary quit claim, that might be, and often is used, to pass an estate less than a fee. Kingman, by giving it, could assume nothing in relation to the extent or nature of the estate. The law fixes the force and effect to be given to the instrument. It could pass no greater estate or interest than the grantor himself possessed at the delivery of it. *Page 248 
Had Kingman been a tenant for life or years, or seized in fee, all his title, estate or interest would have passed to the grantee by the conveyance which he executed, and nothing more. (1R.S. 739, §§ 142, 143, 145.) The deed, therefore, from Kingman to Holley, assumed to pass whatever estate and interest Kingman had without specifically defining it.
If the grantor, then, might shew that no title passed by his quit claim, and recover the land in opposition to it, why should the mouth of his grantee be closed from denying that he received an estate in fee from him, or that, indeed, any title passed by his conveyance? Apply the rule of mutuality, and it is impossible to assign a valid reason. Both parties must be bound, or intended to be, else neither is concluded. There can be no soundness in the principle of estopping a grantee from shewing that no interest passed to him by the deed of the grantor, while the latter is permitted to shew it. But, it may be further observed, that this was an action for dower brought by Kingman's widow, and had Kingman conveyed the premises to Holley, with covenant of warranty, and thereby, by the doctrine of equitable estoppel, concluded himself from denying that a title passed by his deed, the widow could not have been affected. His covenant could not have estopped her. She would have been neither a party nor privy, but a stranger to the conveyance, claiming by paramount title. She would not be concluded if the grantor was, and by the rule of mutuality, as against a stranger, the grantee should not be. In the case of Gaunt vs. Wainman, (3 Bing. N.C. 69,) the tenant was permitted to shew the land to be leasehold, although it was set forth as freehold in the deed to himself which was produced at the trial. Tindall, C.J. said, that "if an estoppel existed it must of necessity be mutual; but that it could not be contended that if a husband conveyed freehold as leasehold, his widow would be concluded from shewing the real nature of the estate;" and he therefore held that the same right existed in the tenant. In the case under consideration the defendant below proposed to *Page 249 
show that Kingman had but a leasehold estate, even, admitting that by his quit claim he assumed to convey a fee; and in this respect, the case of Gaunt vs. Wainman, is in direct conflict with the ruling of the Circuit Judge. It has, also, been held that if baron and feme join in a lease for years, by indenture, rendering rent, where the baron hath all the estate and the wife nothing; after the death of the baron the lessee, in action of debt brought by the feme, shall not be concluded to say that at the time of the lease made, the feme had nothing in the lands, because the feme being covert was not estopped, and, by consequence, neither shall the lessee, for the reason that all estoppels ought to be mutual. (Bacon's Abrdg. Title Leases,
(O.) and Cases cited.) To hold therefore, that the grantee is estopped, when sued by the widow, from shewing that his grantor had no estate in premises, or a less estate than his deed purported to convey, whilst the widow not being a party or privy to the conveyance, is not barred, is a violation of Lord Coke's first rule, viz: that "estoppels ought to be reciprocal."
It is contended that the grantee is concluded by acceptance of the deed. But, waiving the doctrine of mutuality, this cannot be, unless there be an estate which has actually passed to the grantee by it, co-extensive with its description in the conveyance. The mere acceptance of a deed-poll, when no interest actually passes by it, surely cannot conclude the party accepting. Such a conclusion would be totally irreconcilable with every principle of the law of estoppel in pais. Lord Coke, in treating of estoppels in pais, includes that "by acceptance of an estate," but he distinctly illustrates his meaning, by an example which he gives of a case put by Littleton, viz: of a common law assurance by feoffment without writing accompanying it. Such an assurance operated on the possession, and if correctly pursued always passed a freehold or fee simple to the feoffee. But in the case of a conveyance by grant, bargain and sale or release, in which it is never necessary that actual possession should accompany the deed, the very point is whether an estate existed in the grantor, and *Page 250 
has passed, to be accepted. In Taylor's case 34 Eliz. (citedin Sir W. Jones 317) which has been relied on to sustain the doctrine that a grantee is estopped in dower cases to deny the seizin of the husband, it was held that if a tenant at will or for years make a feoffment in fee and died, and his wife brought dower against the feoffee, he could not plead that the husband was not seized. This is the case of a tortious feoffment, in which the feoffee has obtained and retains the actual seizin of the lands by a wrong, in which he is in some degree a willing participant. It is to be remembered that to make a valid feoffment, nothing was wanting but possession, and when the feoffor had possession, though a mere naked one, a freehold or fee simple passed to the feoffee by reason of the livery. This livery of seizin was the investiture or delivery of corporal possession of the land to the feoffee, and was absolutely necessary to complete the gift. It was a corporal transfer of the soil from one man to another taking effect in presenti or not at all. The feoffee was a principal actor in the transfer, and passed at once into the full enjoyment of the fee. (Litt. § 595, 599, 611, 698; Co. Litt. 366, 367 a; 2 Black Com. 310, 313.) The feoffment, which could not be made without an acceptance of the possession by the feoffee, whether tortious or not, operated as a disseisin of the owner, and although he had a right of entry by action in the case of a tortious disseisin, that right might be tolled by a descent cast. Consequently, it will be seen that the acceptance of an estate passed by feoffment and livery of seizin differs widely from the acceptance of a modern conveyance by grant in which it is never necessary to give it validity, to enter and take corporal possession of the land, and by which the grantor may obtain a fee, or a less estate, or no estate at all. The former was one of those solemn notorious acts in pais to which the common law attaches peculiar and extraordinary efficacy and importance; as much so as to matters shown by record or writing under seal. Hence, Lord Coke in enumerating estoppels in pais includes such an acceptance. But who ever heard, at common law, that where an interest *Page 251 
in lands was attempted to be conveyed by deed-poll, without livery, that the grantee who accepted the deed was estopped from controverting the seizin of the grantor, or in other words from shewing that nothing, or a less estate than a fee, passed by such deed? Even in the case of a lessee by deed-poll it was formerly held that he might dispute his lessors title. (Co. Litt. 47b.; Litt. Sec. 58; 1 Ld. Raymond 746.) A conveyance by feoffment, with livery of seizin, has long fallen into disuse even in England, and, at least with us, a grant without the ceremony of livery is made competent to convey and pass all the estate and interest which the grantor can lawfully convey. Indeed, a grant never passed any thing more. (Litt. § 608.) The grant not operating directly upon the possession as in the case of a feoffment, but simply on the estate and interest which the grantor had in the premises granted, if nothing actually passes, it is obvious there can be no acceptance of an estate; or if the grantor have a less estate than he conveys, only the estate which he has passes, and the acceptance must necessarily be of the estate passed. So that in the conveyance of lands by deed, the question whether there has been an acceptance of an estate by the grantee, and the extent of it, depends on the solution of the prior question whether the grantor had any estate to convey, and if he had, what is its real nature. A point which must be determined by proof aliunde. In the present case the opportunity was denied to the defendant below of solving the question whether Kingman had any estate or interest to pass by his deed; and if he had, the nature and extent of it; and the Judge assumed that the mere acceptance of the instrument, whether it passed any thing or not, was sufficient to estop the defendant from controverting Kingman's seizin.
It was intimated in the case of Springstein vs.Schermerhorn, (12 John R. 363) that Coke Litt. 47, b. was an authority to shew that a grantee generally, under any form of conveyance, was concluded from denying the title of his grantor. But the doctrine is far from being sustained by the authority. It is this, "that if a man takes a lease for years by indenture *Page 252 
of his own lands, whereof he himself is in actual seizin and possession, this estops him during the time to say that the lessor had nothing in the lands at the time of the lease made, but that he himself, or such other person, was then in actual seizin or possession thereof; for by acceptance thereof byindenture he is, for the time, as perfect a lessee for years, as if the lessor had at the time of the making thereof an absolute fee and inheritance in him." The remarks of the learned text writer are limited to a lease indented in which the grantee is estopped by his own contract under seal, and not by an act inpais. The extent of the authority is that the lessee is concluded by his own deed, for it is immediately said, "but if such lease for years were made by deed-poll of lands wherein the lessor had nothing, this would not estop the lessee to aver that the lessor had nothing in those lands at the time of the lease made; because the deed-poll is only the deed of the lessor, whereas the indenture is the deed of both parties, and both are as it were put in and shut up by the indenture, that is where both seal and execute it, as they may and ought." (Co. Litt. 47, b. Bacon's Abrg. "Leases." (O)). It is not law now, that a lessee even by deed-poll, who retains possession under his lease, may dispute the title of his lessor, but it was in the time of Lord Coke, and hence the illustration is pertinent and conclusive in limiting and defining the extent of the authority cited. Again, it has been repeatedly held that it may be shewn that a less estate passed than the estate mentioned in the deed, although it be an indenture; which could not be, if the rule was universal that a grantee is concluded by an acceptance of the conveyance. (3 Wms. Saunders 418, note a; 2 Smith's LeadingCases, 457; 4 Kent's Com. 98.) No proposition can be more undoubted, than that the grantee in a deed-poll is never estopped by the terms of the grant, for it is not his deed, not having sealed and executed it; and it seems a sheer absurdity to say that he is concluded by acceptance of a conveyance, by which no estate actually passed to him, for the reason that the grantor had none to convey. Such a doctrine is entirely irreconcilable with the system of modern *Page 253 
conveyancing and transfer of lands, and if carried out would lead to innumerable and perplexing difficulties. Actions on covenants of seizin, or warranty, or for quiet enjoyment are of daily occurrence, but how would it be possible ever to maintain them, if a grantee by an acceptance of the deed of his grantor, is barred from showing a paramount title, or a defect in the estate of the latter? If this rule prevailed, these covenants in our modern conveyances might be inserted as ornaments, but would be of little practical utility.
Chief Justice Nelson, in the case of the Welland CanalCompany vs. Hathaway, (8 Wend. 483,) defined the doctrine of an estoppel in pais as follows: "As a general rule, a party will be concluded from denying his own acts or admissions which were expressly designed to influence the conduct of another, and did so influence it, and when such denial will operate to the injury of the latter." He adds that the party will be concluded "when in good conscience and honest dealing he ought not to be permitted to giansay" his acts or admissions. Bronson, J., in Dezell vs.Odell, (3 Hill 225) adopts this definition with approbation, and adds, "A party is only concluded against shewing the truth, or asserting his legal right, when that would have the effect of doing a wrong through his means to some third person." Under such circumstances, Justice Cowen remarks, in the latter case, "for the prevention of fraud, the law holds the act or admission to be conclusive." It must, however, have been acted upon by the other party. The party who accepts the deed in fee of a grantor having no title or a less estate than he conveys, performs no act expressly designed to influence and influencing the conduct of the latter to his injury; nor does he make any admission which, "in good conscience and honest dealing, he ought not to be permitted to gainsay." The fraud, if any there be, is on the part of the grantor, and the injury will fall solely upon the grantee, unless he be permitted to shew the truth. There is no relation existing between the grantee in fee and his grantor, as will raise even an implied obligation on the part of the former against a denial of the title and estate *Page 254 
of the latter. In Osterhout vs. Shoemaker, (3 Hill 518) the Court undoubtedly lays down the true rule. Bronson, J., in delivering the opinion of the Court, says: "Although a tenant cannot question the right of his landlord, a grantee in fee may hold adversely to the grantor, and there can be no good reason why he should not be at liberty to deny that the grantor had any title. There is no estoppel where the occupant is not under an obligation, express or implied, that he will at some time or in some event, surrender the possession The grantee in fee is under no such obligation. He does not receive the possession under any contract, express or implied, that he will ever give it up. He takes the land to hold for himself, and to dispose of it at his pleasure. He owes no faith or allegiance to the grantor, and he does him no wrong when he treats him as an utter stranger to the title." (See also 15 Mass. R. 499.) The reason of the rule is readily seen why a tenant in possession may not question his landlord's title, or a vendee, under an agreement to purchase, that of the vendor. He has obtained the possession which he would not otherwise have had, "under an obligation, express or implied, that he will, at some time or in some event, surrender it." The law will hold him to his obligation. But even in the case of a tenant or vendee, should he first restore the possession, there would be no obstacle in the way of controverting the landlord or vendor's title. Originally, at common law, as we have seen, the lessee by deed poll might always dispute the estate of the lessor; and he is now permitted to shew that the landlord had a less interest than he demised. In Doe vs. Barton, (11 Adol.and Ellis 315,) it was held that in ejectment the tenant may protect his possession against his landlord by shewing that the title of the latter was defeasible under a prior mortgage, at the time the lease was made, and that he has since been compelled to pay rent to the mortgagee, and put him in constructive possession of the premises. Thus, even in the case of a lessee where there has been a constructive eviction, as in Doe vs. Barton, he may shew a state of facts in the protection of his possession, inconsistent with the *Page 255 
claim or title of his lessor. Where there has been an actual eviction by title paramount, this right has never been doubted. It would, therefore, be strange indeed, if a grantee in fee, who is never under any obligation to restore the possession, and who may have been compelled to purchase in for his protection an outstanding valid title, should be concluded from shewing that no title passed by the deed of his grantor, or that the estate or interest which passed was less than that mentioned in the deed.
I am of the opinion that the judgment of the Supreme Court should be reversed, and am content to place my vote for reversal on the distinct ground, that in an action for dower the grantee in fee of the husband is not concluded from affirmatively controverting the seizin of the latter. This is the law of England and of Massachusetts, and if an opposite rule has heretofore prevailed in this State, it is not too late to correct the error. Where property has been acquired, or rights matured, and exist, under an erroneous decision of the Courts, insomuch that irreparable mischief and injury must necessarily result from its overthrow, the maxim of stare decisis should prevail. But this is not one of those errors, from the correction of which injurious consequences may follow.